Citation Nr: 0719437	
Decision Date: 06/27/07    Archive Date: 07/05/07

DOCKET NO.  03-23 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased disability rating for 
bilateral hearing loss, evaluated as 20 percent disabling 
prior to September 1, 2004 and 50 percent thereafter.

2.  Entitlement to an increased disability rating for 
tinnitus, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1966 to 
June 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The September 2002 rating decision from which this appeal 
arose, granted the veteran an increased 10 percent disability 
evaluation for his bilateral hearing loss and granted service 
connection for tinnitus evaluated as 10 percent disabling, 
both effective from December 2001.  In an October 2003 rating 
decision, the evaluation for hearing loss was increased to 20 
percent effective December 2001.  The Board remanded the 
veteran's claims in December 2004.  Thereafter, a disability 
rating of 50 percent was granted for his bilateral hearing 
loss effective September 1, 2004.  The Board remanded the 
veteran's claims again in December 2006 for additional notice 
and development.

The veteran has contended that he has incurred marked 
interference with his employment as an attorney due to the 
disabilities at issue, and in fact, has retired from the 
practice of law because of them.  The Board finds that the 
veteran's claims should be remanded for additional 
development and then referred for extraschedular 
consideration to the Director, Compensation and Pension 
Services, as provided under the provisions of 38 C.F.R. 
§ 3.321(b).  

In support of his claim, the veteran submitted a statement 
from another attorney, which addressed the average income to 
be expected from an attorney with the veteran's experience.  
The veteran also submitted a statement with his substantive 
appeal that was apparently intended to show the reduced 
income he endured as a consequence of his disabilities.  It's 
not clear, however, how the figures he has provided, 
identified as "Gross Receipts From Law Practice," establish 
that the extent to which they may be less than average, are 
reduced because of the disabilities at issue.  Thus, the 
veteran is encouraged to submit any other documentary 
evidence that would support the conclusion his hearing loss 
and tinnitus resulted in marked interference with his 
employment, including lay statements from past clients or 
others familiar with his difficulties in performing  the 
functions of an attorney.  

Once this additional development is complete, the veteran's 
claims should be referred to the Director, Compensation and 
Pension Services, for extraschedular consideration pursuant 
to 38 C.F.R. § 3.321(b).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and ask him to submit 
documentary evidence, financial or otherwise, 
including statements from past clients or 
other individuals with actual knowledge of 
his difficulties in performing his functions 
as an attorney that supports his contentions 
that his service-connected hearing loss and 
tinnitus have caused marked interference with 
his employment.   

2.  Once all, if any, documentary evidence is 
obtained from the veteran as indicated in the 
previous instruction, the veteran's claims 
should be referred to the Director, 
Compensation and Pension Services, for 
consideration of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b).

3.  If such action does not resolve the 
claims, a Supplemental Statement of the Case 
should be issued to the veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



